Devin, J.
The detailed and definite findings of fact made by the judge of the Superior Court, based upon the pleadings, affidavits and record before him, fully sustain his conclusion that the temporary restraining order should be vacated and dissolved, and in this we concur. The action of the Asheville school board, in whom is vested the power and discretion to control the school buildings in.Asheville and to regulate their use for public education of all the children of the city, was *189not unreasonable, nor influenced by improper motive, nor in violation of law. Tbe courts cannot undertake to control tbe exercise of tbe powers conferred upon tbe local school authorities who are charged with tbe duty of providing for tbe education of tbe children in tbe community, unless their action be so clearly unreasonable as to amount to an oppressive and manifest abuse of discretion, of which there is no evidence in this case. Moore v. Board of Education, 212 N. C., 499; Crabtree v. Board of Education, 199 N. C., 645, 155 S. E., 550; Clark v. McQueen, 195 N. C., 714, 143 S. E., 528; Board of Education v. Forrest, 190 N. C., 753, 130 S. E., 621; McInnish v. Board of Education, 187 N. C., 494, 122 S. E., 182; School Com. v. Board of Education, 186 N. C., 643, 120 S. E., 202; Davenport v. Board of Education, 183 N. C., 570, 112 S. E., 246; Dula v. School Trustees, 177 N. C., 426, 99 S. E., 193; Newton v. School Com., 158 N. C., 186, 73 S. E., 886; Brodnax v. Groom, 64 N. C., 244.
Tbe judgment of tbe Superior Court is
Affirmed.